                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JARREN NAGY,                                        Case No. 19-cv-07772-JD
                                   8                   Plaintiff,
                                                                                            ORDER CONDITIONALLY
                                   9              v.                                        DISMISSING CASE
                                  10    BMW OF NORTH AMERICA LLC,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is advised that the parties have settled. Dkt. No. 12. Consequently, the Court

                                  14   vacates all pretrial deadlines, including the case management conference that was set for February

                                  15   27, 2020, and dismisses this case without prejudice. If any party certifies to the Court within 60

                                  16   days from the date of this order that the agreed consideration for the settlement of this action has

                                  17   not been delivered, this order will be vacated and the case will be set for a case management

                                  18   conference. If no certification is filed, the dismissal will be deemed to be with prejudice after the

                                  19   60 days.

                                  20           The parties are directed not to ask the Court for a “dismissal with prejudice” at any

                                  21   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No

                                  22   Court order is necessary for dismissal under that rule.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 28, 2020

                                  25

                                  26                                                                ________________________
                                                                                                    JAMES DONATO
                                  27                                                                United States District Judge
                                  28
